Citation Nr: 1518872	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  07-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral feet tinea pedis.

2.  Entitlement to an increased rating in excess of 10 percent for a left hip contusion and strain with residuals.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from January 1991 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of that proceeding is of record.

In July 2010, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for a left hip contusion and strain with residuals for additional development.  That development was completed, and the case was returned to the Board for appellate review.

In September 2013, the Board issued a decision denying entitlement to an increased rating in excess of 10 percent for a left hip contusion and strain with residuals 

In September 2013, the Veteran was notified of his opportunity for a new decision and Board hearing in light of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran chose to have the Board vacate its prior decision and issue a new one in its place after a new hearing had been conducted.  

In September 2014, the Veteran testified at another video conference hearing held before the undersigned Veterans Law Judge (VLJ).  At the hearing, the record was held open for 60 days for the Veteran to submit records from a scheduled October 2014 VA treatment session.  As of this date, the Veteran and his representative have not submitted such records.  A copy of the transcript is of record in the Virtual VA electronic claims file.  

The remaining records in the Virtual VA electronic claims file, as well as in the Virtual Benefits Management System (VBMS) electronic claims file, are either duplicative of the evidence contained in the paper claims file or irrelevant to the issues on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required for the issue of entitlement to a compensable rating for bilateral feet tinea pedis for issuance of a statement of the case (SOC).  The RO denied that claim in a February 2013 rating decision, and inn March 2013, the Veteran filed a notice of disagreement (NOD) with that determination.  However, the AOJ has not issued a SOC.  Thus, a remand is required for the AOJ to issue a statement of the case. See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board notes that the Veteran was most recently afforded a VA examination in January 2011 in connection with his claim for an increased evaluation for his service-connected left hip disability.  Since that time, the Veteran testified at the September 2014 Board hearing that this service-connected disability has worsened.  The Veteran also indicated that he was scheduled for a VA medical appointment regarding the left hip in October 2014 and seeks all of his medical treatment at the VA Medical Center (VAMC) in Durham, North Carolina.  In light of his testimony, the Board finds that that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of his service-connected left hip disability.  

In addition, review of the record does not include VA treatment records identified by the Veteran at the Board hearing from the Durham VAMC.  Therefore, on remand, the AOJ should obtain all outstanding treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, during his September 2014 Board hearing, the Veteran stated that he is currently unemployed and unable to complete his previous job requirements due, at least in part, to his service-connected left hip disability.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a statement of the case (SOC) addressing the issue of entitlement to an increased evaluation for tinea pedis.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left hip.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Durham VAMC dated since May 2010.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left hip contusion and strain with residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left hip contusion and strain with residuals.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis of the left hip.  

The examiner should also indicate whether there is malunion of the left femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the left femur with or without loose motion. He or she should also state whether there Veteran has a flail joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


